DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
Regarding Claim 1, line 12, change “,” to --.--.
Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8, 10-11 of U.S. Patent No. 10684267 B2, Claim 13 of U.S. Patent No. 10684267 B2, also and Claim 8 of U.S. Patent No. 10895564 B2 and Claim 10 of U.S. Patent No. 9863924 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant .

Claims 1, 5 and 10 of the instant application correspond to the patented claims as follows:

Instant application
USPAT 10684267 B2
USPAT 10444216 B2
USPAT 9863924 B2
1 
8 + 10 + 11 


5

15

10


10


Claim 2-4, 6-9 and 11-16 are also rejected, because of their dependency status from claims 1, 5 and 10 respectively.

Allowable Subject Matter

4.	Claims 1-16 would be allowable once the double patenting rejection set forth in this office action is overcome.

Reason for Allowance

5.	The following is a statement of reasons for the indication of allowable subject matter:
6.	As to Claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed “adjusting the pH of the sample to a pH at least one more than the pKa of the analyte:
producing a Raman spectrum of the sample; and,
performing a ratiometric analysis of peaks or bands within the Raman spectrum corresponding to the analyte and the isotopologue within the Raman spectrum to quantify the analyte”, along with all other limitations of claim 1. 
7.	As to Claim 5, the prior arts of record alone or in combination fails to teach or suggest the claimed “adding a compound to the sample and thereby producing a second compound in the sample in an amount proportional to the analyte;
mixing a known amount of an isotopologue of the second compound or a similarly SERS-active compound to the sample;
mixing Raman-scattering nanoparticles with the sample;
producing a Raman spectrum of the sample; and,
analysing the Raman spectrum corresponding to the second compound to quantify the analyte”, along with all other limitations of claim 5.
8.	As to Claim 10, the prior arts of record alone or in combination fails to teach or suggest the claimed “obtaining a sample of containing an analyte, wherein the analyte is a gem-halogenated compound:
adding a known amount of pyridine or a pyridine derivative to the sample;
mixing a known initial amount of an isotopologue of pyridine or a pyridine derivative to the sample;
mixing Raman-scattering nanoparticles with the sample;
producing a Raman spectrum of the sample; and,
analysing the Raman spectrum to determine a remaining amount of the pyridine or the pyridine derivative to thereby determine an amount of the analyte”, along with all other limitations of claim 10.
Note: Pyridine is a basic amine.
9.	Peterman (US 2014/0186939 A1) teaches a method of measuring the amount of an analyte in water but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886